Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number TransAKT Ltd. (Exact name of Registrant as specified in its charter) (Translation of Registrants name into English) Alberta, Canada (Jurisdiction of incorporation or organization) Suite 260, 1414  8 th Street S.W., Calgary, Alberta, Canada, T2R 1J6 (Address of principal executive offices) Lawler & Associates 29377 Rancho California Road, Suite 204, Temecula, California, 92591 Telephone: 951-676-4900 Fax: 951-676-4988 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered None Not applicable Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuers capital or common stock as of the close period covered by the annual report. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [ ] No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [ ] Yes [ X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ]Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non- accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X ] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [ X] International Financial Reporting Standards as issued Other [ ] by the International Accounting Standards Board [ ] If Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. [ ] Item 17 [ ] Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X ] No On December 31, 2007, there were a total of 102,645,120 common shares issued and outstanding. (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ]Yes [ ] No 2 TABLE OF CONTENTS PART I 4 Item 1. Identity of Directors, Senior Management and Advisers 4 Item 2. Offer Statistics and Expected Timetable 4 Item 3. Key Information 4 Item 4. Information on the Company 8 Item 4A.Unresolved Staff Comments 12 Item 5. Operating and Financial Review and Prospects 12 Item 6. Directors, Senior Management and Employees 16 Item 7. Major Shareholders and Related Party Transactions 19 Item 8. Financial Information 20 Item 9. The Offering and Listing 20 Item 10. Additional Information 21 Item 11. Quantitative and Qualitative Disclosures About Market Risk 24 Item 12. Description of Securities Other than Equity Securities 25 PART II 25 Item 13. Defaults, Dividend Arrearages and Delinquencies 25 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 25 Item 15. Controls and Procedures 25 Item 15T. Controls and Procedures 25 Item 16A.Audit Committee Financial Expert 25 Item 16B. Code of Ethics 26 Item 16C. Principal Accountant Fees and Services 26 Item 16D. Exemptions From the Listing Standards for Audit Committees 27 Item 16E. Purchase of Equity Securities By the Issuer and Affiliated Purchaser 27 PART III 27 Item 17. Financial Statements 27 Item 18. Financial Statements 27 Item 19. Exhibits 27 PART I Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable to Form 20-F filed as an Annual Report. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable to Form 20-F filed as an Annual Report. ITEM 3. KEY INFORMATION 3.A. Selected Financial Data The table below presents selected financial information. Our financial statements are stated in United States dollars (USD) and are prepared in accordance with United States Generally Accepted Accounting Principles (GAAP). The following table presents selected financial information under U.S. GAAP. The table should be read in conjunction with the financial statements and notes thereto and our discussion and analysis included elsewhere in this Annual Report. All dollar amounts in this report are expressed in USD unless otherwise stated. Selected Financial Data US GAAP (USD$) Operating Revenues 9,687,678 8,385,075 Income (loss) from Operations (1,463,176) (242,714) Net Income (loss) (921,158) (237,459) Net Loss per share (basic and diluted) (0.01) (0.00) Dividends per share - - Weighted Ave Shares Outstanding 99,707,278 52,379,273 Working Capital 1,778,734 1,189,171 Long Terms Debt - - Shareholders Equity 1,854,514 1,269,299 Capital Stock 3,260,018 1,832,174 Total Assets 6,331,827 5,539,691 This Annual Report contains financial statements that were prepared in USD with conversions of certain amounts of Taiwan dollars (TWD) converted into USD based upon the exchange rate in effect at the end of the calendar year to which the amount relates, or the exchange rate on the date specified. These translations should not be construed as representations that the TWD amounts actually represent such USD amounts or that TWD could be converted into USD at the rate indicated. 3.B. Capitalization and Indebtedness Not applicable to Form 20-F filed as an Annual Report. 3.C. Reasons for the Offer and Use of Proceeds Not applicable to Form 20-F filed as an Annual Report. 4 3.D. Risk Factors INVESTMENT IN OUR COMMON SHARES IS HIGHLY SPECULATIVE. A PROSPECTIVE INVESTOR SHOULD CAREFULLY CONSIDER THE FOLLOWING RISK FACTORS: Risks Relating to Our Stock We Have a History of Operating Losses Which May Affect Our Ability to Continue Operations. We sustained operating losses for each of the fiscal years ended December 31, 2007 and 2006 of respectively $(921,158) and $(237,459). We also anticipate sustaining a loss from operations for the fiscal year ended December 31, 2008. If we are unable to achieve profitability or to raise sufficient capital to carry out our business plan, we may not be able to continue operations. We Have a Limited Operating History and Are Still Proving the Viability of Our Products and Business Model, and thus, We May Be Unable to Sustain Operations and You May Lose Your Entire Investment. Since inception, we have been primarily focused on research and development. In April 2003, our products became commercial and in 2006, our product line was changed significantly. We are still adding to our product line and in the process of proving the viability of our products and business model. If we are unable to prove our business model or the viability of our products, we may not be able to sustain operations and our ability to raise additional funding may be jeopardized. Our Competition Has Greater Resources Than We Do and Can Respond More Quickly To Changes in the Industry Which Could Adversely Affect Our Ability to Compete. Communications-based businesses are intensely competitive and involve a high degree of risk. Public acceptance of business transacted by us may never reach the magnitude required to be commercially profitable. Many of our existing competitors, as well as a number of potential new competitors have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources than us. These factors may allow them to respond more quickly than us to new or emerging technologies and changes in customer requirements. It may also allow them to devote greater resources than we can to the development, promotion and sale of their products and services. Such competitors may also engage in more extensive research and development, undertake more far-reaching marketing campaigns, adopt more aggressive pricing policies and make more attractive offers to existing and potential employees, strategic partners, advertisers and Internet publishers. In addition, current and potential competitors have established or may establish cooperative relationships among themselves or with third parties to increase the ability of their products or services. Volatility of World Economic Factors May Affect Our Ability to Raise Capital and Product Costs Which May Affect Our Ability to Continue Operations. Our revenues, profitability and future growth and the carrying value of assets are substantially dependent on prevailing world economic conditions and fluctuations in influencing factors such as exchange rates, rates of inflation, governmental stability and natural disasters. Our ability to borrow and to obtain additional capital on attractive terms is also substantially dependent upon these factors. The negative impact of these factors on sales orders originating from an affected country would have an adverse effect on our borrowing capacity, revenues, profitability and cash flows from operations. For example, unfavorable changes in exchange rates can increase the cost of our products and reduce revenues resulting in reduced profitability. In the event that our profitability is reduced and we are unable to maintain our profit margins, it may be difficult to raise capital and reduce our borrowing ability. In addition, as has been recently experienced, general downturns in the technology sector worldwide have made fundraising difficult. Since the marketing of our products will require us to raise capital, this may have an adverse affect on our ability to continue operations and to effectively market our products. We are Dependent on Key Personnel Who Have Extensive Knowledge With Respect to Our Product and Business and thus, the Loss of One or More of These Individuals May Adversely Affect Our Business. We are heavily dependent upon the expertise of our management and certain other key officers and directors who have extensive knowledge about our products and our operations, and the loss of one or more 5 of these individuals could have a material adverse effect. We do not maintain key-person insurance policies on any of our executive officers. Since we are a technology based company, our future success also depends on our ability to continue to attract, retain and motivate highly skilled employees in the payments and communications industry. Competition for employees in our industry is intense. We may be unable to retain key employees or attract, assimilate or retain other highly qualified employees in the future. We currently have employment agreements with our key executive officers, engineers and other key employees. These contracts are for five (5) year terms and include non-competition clauses. If We Are Unable to Respond To the Rapid Technological Change in Our Industry, Our Products Could Become Obsolete and We May Be Unable to Compete Resulting In the Termination of Our Operations. The communications industry is characterized by rapid and significant technological change. Many communication applications have a short life cycle. For example, our payment system technologies product lines became obsolete and reached their end-of-life. Furthermore, due to changes in governmental policy, the cellular phones that our products were designed to work with have become obsolete. Going forward, our main products will be in the areas of telecommunications equipment, including VoIP hardware, HTTs USB Dongle designed for use with Skype, HTTs SkyDECT, HTTs EZDECT advanced multi-line cordless telephone systems, etc. We also plan to distribute other name-brand telecommunications equipment in Taiwan, China and other regions throughout Asia. Our future success will depend in large part on our ability to continue to respond to such changes. If we are unable to respond to such changes and/or new or improved competing technology is developed, our technology may be rendered non-competitive. In the event that we are unable to respond to these changes, our ability to raise capital to carry out our business plan may be severely restricted. In addition, our profitability may decrease as any existing inventory may need to be sold at a discount. In this event, our cash flow and liquidity would also be decreased. Government Regulation Could Adversely Affect Our Ability to Sell Our Products. Laws and regulations directly applicable to communications, commerce and advertising are becoming more prevalent. In addition, the growth and development of the communications industry may prompt calls for more stringent consumer protection laws, both in Canada and abroad, that may impose additional burdens on companies. Recently, the United States government mandated wireless number portability for all new cell phones allowing consumers to keep their existing phone numbers when changing carriers. The implementation of wireless number portability rendered several phones obsolete. In the event that a phone model that our unit attaches to is rendered obsolete by regulations such as wireless number portability, our sales and inventory values would be adversely affected. In addition, to the extent that regulatory bodies put restrictions on VoIP, our ability to compete with major telecommunication companies would be effected. The result would be decreased profitability which may adversely affect our share price. Government regulations could potentially slow down our expansion plans. We may be required to have our products approved by several regulatory agencies. This process can be onerous and slow, and could adversely affect our ability to meet our financial projections. Compliance with different standards may require additional capital investments and testing. If we are unable to obtain such financing, our business could be adversely impacted. We Will Need Additional Funds In Order to Implement Our Intended Projects and There Is No Assurance That Such Funds Will Be Available As, If and When Needed Which May Adversely Affect Our Operations. Cash flow from operations for the fiscal years ended December 31, 2007 and 2006 were $(1,110,500) and $343,101, respectively. We have been dependent upon the proceeds of equity and non-equity financing to fund operations. No assurances can be given that our actual cash requirements will not exceed our budget or that anticipated revenues will be realized when needed, lines of credit will be available if necessary or that additional capital will be available. We anticipate that over the next twelve (12) months, we will need a minimum of $2,000,000 to sustain operations and market our products effectively. Failure to obtain such additional funds on terms and conditions that we deem acceptable may materially and adversely affect our ability to effectively market and distribute our products resulting in decreased revenues which may also result in a decreased share price. 6 The Market Price of Our Common Shares Has Been and Will In All Likelihood Continue To Be Volatile Which May Adversely Affect the Value of Your Investment. The market price of our common shares has fluctuated over a wide range and it is likely that the price of our common stock will continue to fluctuate in the future. Announcements regarding acquisitions, the status of corporate collaborations, regulatory approvals or other developments by us or our competitors could have a significant impact on the market price of our common shares. Our shares currently trade on the Over-the-Counter Bulletin Board (OTCC.BB) with limited trading. If this market is not sustained or we are unable to satisfy any future trading criteria that may be imposed by the National Association of Securities Dealers (NASD), there may not be any liquidity for our shares. We have generated only limited revenue from the sale of our products to date. These factors could have a negative impact on the liquidity of any investment made in our stock. The Value and Transferability of Our Shares May Be Adversely Impacted By the Penny Stock Rules. In addition, holders of our common stock in the United States may experience substantial difficulty in selling their securities as a result of the penny stock rules. Our common stock is covered by the penny stock rules, a Securities and Exchange Commission (SEC) rule that imposes additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors, generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and transaction prior to the sale. Consequently, the rule may affect the ability of broker-dealers to sell our securities and also may affect the ability of purchasers of our stock to sell their shares in the secondary market. It may also cause fewer broker-dealers to make a market in our stock. The Large Number of Shares Eligible for Future Sale by Existing Shareholders May Adversely Affect the Market Price for Our Common Shares. Future sales of substantial amounts of our common shares in the public market, or the perception that such sales could occur, could adversely affect the market price of our common shares. At December 31, 2007, we had 102,645,120 common shares outstanding. On that date, we had no common shares reserved for issuance under our stock option plan; and no common shares reserved for issuance under the warrants issued pursuant to various private placements. No prediction can be made as to the effect, if any, that sales of shares of our common stock or the availability of such shares for sale will have on the market prices of our common stock. We Have Limited Sales of Products to Date and No Assurance Can Be Given That Our Products Will Be Widely Accepted In the Marketplace Which May Adversely Affect Your Investment . Our future sales, and therefore, cash flow and income, and our success, are highly dependent on success in marketing our products and consumer acceptance of those products. If our products are not widely accepted or we are unable to market our products effectively, we may face reduced share prices, decreased profitability, and decreased cash flow. There Is A Limited Public Market for Our Common Shares At This Time In the United States Which May Affect Your Ability to Sell Our Stock. Our shares currently trade on the OTCC.BB with limited trading. If this market is not sustained or we are unable to satisfy any future trading criteria that may be imposed by the NASD, there may not be any liquidity for our shares. We have generated only limited revenue from the sale of our products to date. These factors could have a negative impact on the liquidity of any investment made in our stock. You Should Not Expect to Receive Dividends. We have never paid any cash dividends on shares of our capital stock, and we do not anticipate that we will pay any dividends in the foreseeable future. Our current business plan is to retain any future earnings to 7 finance the expansion of our business. Any future determination to pay cash dividends will be at the discretion of our board of directors, and will be dependent upon our consolidated financial condition, results of operations, capital requirements and other factors as our board of directors may deem relevant at that time. ITEM 4. INFORMATION ON THE COMPANY History and Development of the Company TransAKT Ltd. (we, us, our or similar terms was incorporated in the Province of British Columbia on December 10, 1996 as Green Point Resources Inc. On October 18, 2000, we changed our name to Wildcard Wireless Solutions Inc. On June 30, 2001, we filed Articles of Continuance in the Province of Alberta and became an Alberta corporation. On that same day, we conducted an amalgamation with Wildcard Communications Canada Inc., an Alberta corporation, our wholly-owned subsidiary, wherein Wildcard Communications Canada was merged into Wildcard Wireless Solutions Inc. On June 20, 2003, we changed our name to TransAKT Corp. We changed our name from TransAKT Corp. to TransAKT Ltd. on July 12, 2006. The legislation under which we operate is the Alberta Company Act and our registered office is located at Suite 260, 1414  8 th Street S.W., Calgary, Alberta, T2R 1J6 (403) 290-1744. We have operated principally as a research and development company since our inception. Initial seed capital has been directed toward areas of product research and development, patent filings and administration. We initially focused on the research, design, development and manufacturing of mobile payment terminals. However, the sale of these payment terminals reached its end-of life due to changes in cellular phone regulations and limited acceptance in the marketplace. In October 2004, we purchased the existing business and certain assets of IP Mental Inc., a Taiwan-based Voice over Internet Protocol (VoIP) hardware and software provider. On November 15, 2006, we acquired Taiwan Halee International Co. Ltd. (HTT), a Taiwan-based leading designer, manufacturer and distributor of telecommunications equipment, including specialized VoIP-compatible phone systems. These acquisitions were intended to enable us to remain competitive in the marketplace. Our current business is the design, development and manufacturing of telecommunications equipment, including VoIP compatible telephone systems and multi-line cordless telephone systems. Over the past three (3) years we have had no major capital expenditures and we currently do not have any planned capital expenditures. In 2004, we purchased the assets of IP Mental Inc. for our shares that were fair valued at USD$2,944,000 and we also advanced them USD$500,000 by way of a promissory note. Other capitalized costs in the transaction were $363,618 which included a finders fee in stock of $294,400 and miscellaneous acquisition costs. On May 19, 2006, IP Mental Inc. settled its debt with us in the amount of $505,150 in exchange for the return of 9,300,000 of our common shares. Our outstanding shares were reduced correspondingly. On November 15, 2006, we acquired HTT, for the sum of USD$5,000,000. The purchase price was paid by the delivery to the shareholders of HTT of: (i) USD$200,000 in cash; (ii) USD$300,000 in a promissory note from us due in cash six (6) months after closing; (iii) 50,000,000 of our common voting shares, with a deemed value of USD$0.09 per share; and (iv) 5,000,000 of our common voting shares issued to Mr. James Wu as performance-based compensation. Other than the acquisitions of IP Mental Inc. and HTT, we have generally only had capital expenditures on computer equipment, tools and dies, patents, and trademarks. We have mainly financed our operations through the use of debt and the issuance of equity in private placements. In October 2006, we repaid a loan we took against inventory produced to fund our first commercial run of our payment terminals. We settled the loan for USD$90,000 using funds raised from the private placement of our shares. In the short-term and until our sales are sufficient to fund operations, we will continue to finance our operations through debt or equity financing. Business Overview 1. Operations and Principal Activities We began operations in 1997 and commercialized our first product line of mobile point-of-sale (POS) terminals in April 2003. With the use of cellular phones, these terminals allow merchants to accept 8 payments anywhere, anytime. In October 2004, through the acquisition of the business and certain assets of IP Mental Inc., we entered the VoIP business. We currently offer a range of telecommunications products including VoIP equipment and advanced multi-line cordless phone systems. We sustained operating losses for each of the fiscal years ended December 31, 2007 and 2006 of $(921,158) and $(237,459), respectively. In addition, we expect to incur an operating loss in 2008. We have operated principally as a research and development company since our inception. Initial seed capital has been directed toward areas of product research and development, patent filings and administration. We have now completed development of our initial products and have entered into the sales and distribution phase. Our current business is the design, development and manufacturing of mobile wireless solutions and telecommunications equipment and solutions for enterprise and consumer markets including VoIP solutions in Taiwan and the Far East. In 2008, our business will include the design, manufacturing, and distribution of telecommunications equipment, including specialized VoIP compatible phone systems and multi-line cordless telephone systems, and the distribution of name brand telecommunications equipment including Panasonic, Sanyo, Siemens, etc. in Taiwan and the Far East. 2. Principal Markets Our mobile point-of-sale (MPOS) products are no longer available. HTTs products are currently distributed in Taiwan and we plan to expand distribution to China, other regions of Asia and North America beginning in 2008. We have had limited revenues in the last three (3) fiscal years as we only began marketing our VoIP products in October 2004. Our first product was the TransAKT. The TransAKT is a wireless point-of-sale (WPOS) device that clips onto the back of certain Motorola cellular phones providing the user with a mechanism for swiping cards with magnetic stripes (e.g., credit cards, debit cards, etc.) for conducting wireless commercial transactions. Once attached, the phones are used to send transaction information over the cellular network to the processing center for credit approval. This application provides mobile merchants, business professionals and consumers with voice, data and transactional capability all in one handheld device. TransAKT was never adapted for use with other types of cellular phones and is no longer offered. Our second product line is VoIP products and solutions. These products allow communication over the World Wide Web at reduced communication rates. Our products range from Universal Serial Bus (USB) plug and play phones to stand alone phone adapters and phones. We currently offer a range of telecommunication and VoIP products developed by HTT, including a USB dongle adapter for use with a DECT phone with Skype, HTTs SkyDECT cordless phone system that integrates use of VoIP, a traditional telephone based on a landline and EZDECT specialized multi-line cordless phone systems. It is not our intention to engage in the capital and management intensive industry of manufacturing our products. We intend to outsource our manufacturing, warehousing and distribution. Following this approach, we do not expect that we will experience volatility in our gross margins because all outsourcing will be undertaken on a fixed contract basis. We have spent considerable time identifying suitable international engineering and manufacturing firms. We are not generally restricted to manufacturers for our products. To date, we have been able to select from a number of potential contractors and manufacturers and have been able to contract with well-organized firms that have a proven track record. Our MPOS products are no longer in production and our VoIP products are being manufactured in Taiwan and China. 3. Seasonality Our products can be used all year round and are not affected by seasonal trends. 4. Sources and Availability of Raw Materials All raw materials for our products are sourced from China, Taiwan and the United Kingdom. Due to the fact that our products use computer components, the price of these components can be highly volatile and are subject to the risk of obsolescence. In order to control costs and the risk of obsolescence, we contract with a 9 manufacturer at a set price for the building of our product over a number of terminals. The manufacturer becomes responsible for making sure enough inventory is in stock, and if not available, quickly implements minor product changes to allow for components to be replaced. This process is conducted for all manufacturing of our products. 5. Marketing Channels We are no longer marketing the MPOS products. For VoIP, we plan to align ourselves with Internet Service Providers (ISPs), computer retailers, telephone companies, and computer manufacturers to capitalize on the existing distribution infrastructure. These large established partners normally will fund and support extensive domestic and international marketing programs for our products. We plan to develop new businesses and joint ventures and to enter into distribution agreements to diversify our products, clients and geographic revenue base. We have recruited a senior sales executive from a major consumer electronics corporation to help us develop the Asian market for our products. Our VoIP marketing is being conducted through the association with distribution partners in several countries on a global basis. We attend trade shows to market to the distributors and once signed we provide them with marketing and technical support in order to enhance their sales. The marketing of the VoIP products is targeted at consumers and small businesses that are calling internationally on a regular basis. With our products, consumers can have the benefit of either calling free inside our network or at reduced rates outside the network. 6. Patents or Licenses Patent rights, copyrights, trademarks, trade secrets and similar intellectual property are important to our success. We rely on patent, trademark and copyright law, trade secret protection and confidentiality or license agreements with our employees, customers, partners and others to protect their proprietary rights. Our patent application for our VoIP technology filed in United States was cancelled and we are no longer pursuing any patents for this technology. In addition, all our intellectual properties relating to the MPOS technologies have become obsolete and were written off on December 20, 2006. 7. Competitive Position Competition in the cordless phone market is currently decreasing. Innovation in this market is focusing on combining different technologies in new ways. Our management believes that our SKYDECT, a single device capable of connecting to different technologies, is one such device. Our research and development team is focusing on creating more such products. We currently generate revenues, at least in part, through the distribution of name brand products in Taiwan. Our management believes that this provides us with an insiders view of some of the latest developments and trends in technology and design. It also may provide us with relationships that can be utilized for globalizing some of our new products. For example, we have formed a partnership with SANYO to develop a Wi-Fi phone and a GSM/Wi-Fi dual mode phone. We do not rely on a single revenue base or third parties for revenue generation. We also have kept our marketing, allowances or rebates to a minimum. Our management believes that these factors will allow us to effectively compete in the industry and keep costs minimal, thereby allowing us to focus on intellectual property development. The VoIP industry is relatively young and several of the more well-known players have much greater resources than we do. They have used their resources to get their name out to the public and become leaders in the industry. Some of the more well-known companies are Vonage, Packet 8, and Net 2 Phone. Our current share of the global VoIP market is negligible. Our main focus is on telecommunications equipment, including VoIP hardware and multi-line cordless telephone systems. We also plan to distribute other name-brand telecommunications equipment in Taiwan, China and other regions throughout Asia. These areas are marked by strong competition and rapid change. The following summarizes our current competitors. 10 VTech VTech was founded in Hong Kong in October 1976 by two (2) engineers. VTech began its operations with 2,000 sq. ft. of office space and a staff of forty (40) employees. Sales in VTechs first year were under US$1 million. Today, VTech has worldwide operations and approximately 20,000 employees. In fiscal year 2006, VTech recorded annual sales of US$1 billion. In 1984, VTech introduced its first self-designed satellite receiver. By 1991, VTech had designed a new generation of high frequency cordless telephones employing microwave technology - the 900MHz cordless phone. Subsequently, VTech introduced several new generations of 900MHz cordless phones and has established itself as a leading provider of high-frequency cordless phones in the US. In 1988, to assist in business expansion, VTech moved its production facilities to Dongguan, Guangdong province in southern China. Currently, VTech has two (2) manufacturing sites in China, located at Houjie town and Liaobu Science Park, within hours of its headquarters in Hong Kong. VTech acquired the consumer phone business of Lucent Technologies, as well as a license to sell AT&T branded products on wireline telephones and accessories in the US and Canada in April 2000. These transactions allowed VTech to expand its product range to be sold under both the "VTech" and the "AT&T" brand names. In August of 2002, VTech launched the industry's first 5.8GHz cordless phone in the US. Furthermore, VTech amended the AT&T brand license agreement in which the revised terms granted VTech exclusive rights to sell AT&T-branded wireline telephone products and accessories in Greater China, and non-exclusive rights in Europe, Mexico, Central and South America. Uniden Uniden's principal activities are to develop, manufacture and sell telecommunication equipments and related products. Its operations are carried out through the following divisions: telephone-related equipment; wireless communication and applied equipment; digital home appliances and others. The telephone-related equipments division deals in cordless phones and mobile phones. The wireless communication and applied equipment division deals in handheld walkie-talkies radios, radar detectors and scanners. The other activities include marine electronics, CB radios and business phones manufacturing. Uniden develops its products in Japan and China and has manufacturing facilities in Asia. Its North American subsidiary manufactures and markets wireless consumer products for sale in North, Central, and South America. Uniden had sales of $729 million in 2006. Advance Wireless Technology Corp. Advance Wireless Technology Corp. (Advance Wireless) was established in 2000 as a design house engaged in the development of wireless communication and networking products. Its founders were predominantly from a Taiwan-based communication company, Vidar SMS (Sun Moon Star) Group, which develops and markets pagers and cellular phones. Over the years, Advance Wireless has expanded its core wireless technologies to include Bluetooth products, GSM phone modules, wireless PBXs, home gateways and VoIP products such as phones and gateways. Advance Wireless plans to focus on DECT-based products and IP PBXs in the next two (2) years. DECT cordless phones supporting voice and data transmission have been Advance Wireless main product line. To generate sales, Advance Wireless sells its finished products and licenses its wireless technologies. In 2005, net revenues reached USD$9,167,708 and USD$8,385,075 was attained in 2006. BBK Communication Equipment Ltd. 11 Founded in 1995 as one of three (3) subsidiaries (communication equipment, A/V electronics, and educational electronics), BBK Communication Equipment Ltd. (BBK) specializes in the research, development, production and distribution of DECT phones, 2.4G digital cordless telephones, GSM WLL/FWP phones, basic telephones, caller ID phones, and 46-49MHz cordless telephones. BBK has business partners in Russia and Vietnam, and is expanding worldwide. BBK currently sells only to the Chinese market. It has a 43,000 sq. ft. facility in China and annual sales of $150 million. 8. Government Regulations We are not aware of any current material effects of government regulations on our business. However, the VoIP industry is in its infancy and is not currently heavily regulated, and thus, in the future, governments may put in place regulations that affect our ability to compete in foreign markets with local communications providers. In addition, regulations may also come into effect in our domestic market that limits our ability to compete with incumbent telephone companies. Organizational Structure We have one (1) wholly owned subsidiary, TransAKT Holdings Limited (a Turks and Caicos company). TransAKT Holdings Limited owns all of the issued and outstanding shares of TransAKT Taiwan Corp, our Taiwan based operating company. Other than holding the shares of TransAKT Taiwan Corp., TransAKT Holdings Limited is non-active. TransAKT Taiwan Corp. owns all of the issued and outstanding shares of HTT (a Taiwan corporation). Property, Plants and Equipment We have no material tangible fixed assets as we subcontract all manufacturing to third parties. ITEM 4A. UNRESOLVED STAFF COMENTS Not applicable. ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS Operating Results In 2007, we expanded our product portfolio with the launch of our EZ DECT multiline cordless telephone systems. These revolutionary products allow small offices to create extensions to their telecommunications similar to a PABX system, but without the need for wires. Full functionality including 3-way conference calls and multiple lines of up to 16 cordless phones provide smaller offices with mobile, reliable communications. In September 2007, we entered into a distribution agreement with Senao Telecom, a subsidiary of Chung-Hua Telecom. Senao Telecom is a well known publicly traded telecommunications company in Taiwan with projected total revenues of over USD $500 million in 2007. Senao Telecom has more than two hundred (200) retail outlets in Taiwan, and will be distributing HTT branded products throughout its well established channels. We anticipate generating $200,000 in annual revenues as a result of this agreement. In the fourth quarter of 2007, we began expansion of our operations into China and we expect to receive regulatory approval of our operations in the second quarter of 2008. Management expects to achieve exponential revenue growth and profits beginning in the third quarter of 2008. 1. Changes in Net Sales or Revenues Revenues for the year ended December 31, 2007 decreased by $1,302,603 to $9,687,678 compared to $8,385,075 for the same period in 2006. The increase was due to the launch of new product lines including HTTs EZDECT multiline cordless phone systems during the fiscal year. 12 2. Impact of Inflation Inflation is not considered to be a material factor affecting our continuing operations, as the inflation rate of the country in which we are presenting our financial statements remains low. 3. Impact of Foreign Currency Fluctuations Our revenue and cost of product sales are primarily earned and spent in Taiwan dollars (TWD). Operating expenses are likewise primarily denominated in TWD. Consequently, significant movements in exchange rates may have a significant impact on our financial results. In addition, sales and cost of products for our Taiwan office are based in United States dollars (USD) while operational expenses are in TWD, and therefore, any significant movements in exchange rates between the USD and the TWD may also have a significant impact on our financial results. 4. Governmental Economic, Fiscal, Monetary of Political Policies There are no known governmental economic, fiscal, monetary or political policies or factors that have materially affected, or could materially affect, directly or indirectly, our operations or investments by host country shareholders. 1. Sources of Liquidity Our primary source of liquidity as of December 31, 2007 is our cash on hand and accounts receivable. Net cash (used in) operations for the year ended December 31, 2007 was $(1,110,500) as compared to net cash provided by operations of $343,101 during the same period in 2006. The increase in net cash used in operating activities was a result of the increase in operating expenses described below. Our cash and cash equivalents were $228,061 and $103,753 as of December 31, 2007 and 2006, respectively. Our current assets totaled $6,256,047 on December 31, 2007. Our current liabilities were $4,477,313 on December 31, 2007. Working capital was $1,778,734 as of December 31, 2007. In managements opinion, our working capital is currently sufficient for our present requirements. Nevertheless, we will continue to evaluate alternative sources of capital to meet our growth requirements, including other asset or debt financing, issuing equity securities and entering into other financing arrangements. There can be no assurance, however, that any of the contemplated financing arrangements described herein will be available and, if available, can be obtained on terms favorable to us. Historically, operations and short-term financing have been sufficient to meet our cash needs. We believe that we will be able to generate revenues from sales and raise capital through private placement offerings of our equity securities to provide the necessary cash flow to meet anticipated working capital requirements. However, our actual working capital needs for the long and short -term will depend upon numerous factors, including operating results, competition, and the availability of credit facilities, none of which can be predicted with certainty. Future expansion will be limited by the availability of financing products and raising capital. Our Cash Flows Net sales Net sales for the year ended December 31, 2007 totaled $9,687,678 compared to $8,385,075 for the year ended December 31, 2006, an increase of $1,302,603 or approximately 15.5% . The increase was due to the launch of new product lines including HTTs EZDECT multiline cordless phone systems during the fiscal year. We expect our sales to improve in 2008. Cost of Sales Cost of sales for the year ended December 31, 2007 totaled $9,440,398 or approximately 97.4% of net sales compared to $7,935,432 or approximately 94.6% for the year ended December 31, 2006, an increase of 13 $1,504,966 or approximately 19%. The increase was due to increased costs related to research and development and marketing for the year ended December 31, 2007. Operating Expenses Operating expenses for the year ended December 31, 2007 totaled $1,710,456 or approximately 18% of net sales compared to $667,827 or approximately 8% for the year ended December 31, 2006, an increase of $1,018,099 or approximately 147%. The increase in operating expenses was due to the additional expenses incurred for legal and professional fees and general and administrative expenses since the date of reverse takeover. Additionally, we incurred additional expenses for sales training to enhance market exposure. Income (Loss) from Operations Income (loss) from operations for the year ended December 31, 2007 totaled $1,463,176 or approximately 15.1% of sales compared to $242,714 or approximately 2.9% of sales for the year ended December 31, 2006, an increase of $1,220,462. The increase was primarily due to increased operating expenses recognized in 2007. Interest Expense Interest expense for the year ended December 31, 2007 totaled $113,138 compared to $98,760 for the year ended December 31, 2006, an increase of $14,378 or approximately 14.6% . The increase was due to increased capital requirements to finance the launch of new product lines during the fiscal year. Net Income (Loss) Net loss for the year ended December 31, 2007 totaled $921,158 compared to $237,459 for the year ended December 31, 2006, an increase of $683,699. The increase in net loss was primarily due to increases in operating expenses recognized in 2007 as described above. 2. Financial Instruments Net cash provided by financing activities totaled $1,749,430 for the year ended December 31, 2007, compared with net cash used in financing activities of $629,337 for the same period in 2006. The turnaround was mainly due to cash proceeds received from the private placement of shares and operating loans borrowed during the fiscal year. In April 2007, we successfully closed a private placement of 8,650,000 shares for total proceeds of $1,037,653. During the year, HTT borrowed a total of $993,731, the proceeds of these loans were used to purchase our inventory of products for resale. The fact that we have been successful in raising funds from private placements and have been able to settle debts with the issuance of shares in the past is not an indication that we will be successful in obtaining funds in this manner on acceptable terms in the future. Net cash used in investing activities totaled $536,360 for the year ended December 31, 2007, compared with $3,268 for the same period in 2006. The increase in cash used in investing activities was the result of restricted cash received during the 2007 fiscal year. 3. Material Commitments for Capital Expenditures We anticipate expanding our current operations in Taiwan into mainland China over the next twelve (12) months. We estimate that expenditures related to this project will be approximately USD$600,000. We intend to finance the project through the private placement of our common shares. Research and Development, Patents and Licenses, etc. In 2007, we spent USD$400,000 for the development of the multiline cordless phone systems. We spent $300,000 in 2006 on research and development activities mainly relating to the development of Skype compatible VoIP products. Trend Information VoIP has emerged as the next generation global communications platform and has greatly impacted the telecommunications industry. Traditional telecommunications companies are seeing their market share start 14 to erode away as barriers to entry in the industry are dropping due to VoIP. According to Juniper Research, by 2009, the global VoIP market will contribute $32 billion to a total worldwide telephony market of $260 billion, or some 12% of revenues. Ian Cox of Juniper Research says VoIP will bring new revenue-generating opportunities to the telephony market by combining voice services with other IP applications. The use of VoIP for communications drastically reduces the cost of long distance. Many of the networks and much of the hardware available today have problems with Network Address Translation (NAT). Our diverse VoIP offerings include a proprietary network that operates in NAT environments as well as behind firewalls, and also includes hardware that works with or without a computer. We currently have four (4) different hardware offerings and are continuing to expand on them. As more and more companies enter the VoIP market, margins on hardware are shrinking in exchange for capturing clients. As the larger incumbent telecommunications companies enter the market and offer significant discounts to retain their existing client base, we will be forced to offer the same rates in order to stay competitive. In addition to risks described elsewhere in this report, we are subject to each of, and the cumulative effect of all the following uncertainties. We have risk management practices in place designed to offset these uncertainties to the greatest extent possible, however there are no guarantees that these practices will be effective. These uncertainties include, but are not necessarily limited to: Competition in the industry; Technological change, new products and standards and dependence on proprietary technologies; Third party claims for patent infringement; Inability to protect our intellectual property against unauthorized or infringing uses; Inability to effectively manage future growth and expansion; Dependence on key personnel, products and customers; Variances in the industry growth rate; Dependence on continuing demand for our products; Finite financial resources and the potential need for future financing; Dependence on third party manufacturers, suppliers and licensees; Potential fluctuations in quarterly results; Lengthy and variable sales cycles; Acquisitions; Reliance on international sales; Product liability issues; Changes in the regulatory environment; Regulatory approval; and Changes in currency exchange rates. Off-Balance Sheet Arrangements We do not currently have any off-balance sheet arrangements. Tabular Disclosure of Contractual Obligations The following table provides information, as of the latest fiscal year, with respect to our known contractual obligations, including amounts aggregated by contractual obligation. Year Amount (for leases) 2008 $ 69,044 2009 $ 69,044 2010 $ 17,261 Total $ 155,349 We lease various office facilities under operating leases that terminate on various dates. Rental expense for these leases consisted of approximately $64,714 and $66,033 for the years ending December 31, 2007 and 2006, respectively. Our lease for office space in Taiwan expired in June 2007 and our lease in Canada expires in 2010. 15 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES Directors and Senior Management Name Age Position James Wu 54 Chairman, Chief Executive Officer, President and Director Taifen Day 48 Chief Financial Officer Cheng Chun-Chih 61 Director (Chairman of Taiwan Halee International Co. Ltd.) Dr. Shiau Tzong- 53 Director (Chief Technical Officer Huei of Taiwan Halee International Co. Ltd. and Chairman of TransAKT Taiwan Corp.) Tseng Ming-Huang 39 Director Mark Fletcher 44 Director and Corporate Secretary J.T. Wang 42 Vice President of Asia Operations None of the above directors or officers is related and no arrangements or understandings with major shareholders, customers, suppliers, or other persons resulted in their selections as a director or officer. The following summaries include the name, business experience, functions and areas of experience of each of our directors and executive officers. James Wu - Chairman, Chief Executive Officer, President and Director Mr. James Wu served as President of IP Mental Inc. from 1997 to 2006. During his tenure at IP Mental Inc., Mr. Wu oversaw the development of a line of VoIP hardware and was part of the development team of the proprietary U&Me VoIP network. Mr. Wu has over twenty (20) years of experience in the information technology and telecommunication business. He has also served as the founder of Cellstar South Africa and Anstek Electronics South Africa, where he successfully grew these businesses. He was also an agent for Asus, COMPEL and Motorola Computer and Cellular Handsets in South Africa. Taifen Day Chief Financial Officer Ms. Day holds a BA from Tunghai University of Taiwan and an MBA from the University of St. Thomas of Texas. She became a Certified Public Accountant in the State of Texas in 1987. After working in Texas for one (1) year, Ms. Day returned to Taiwan where she worked for two (2) years as an in-house Accounting Manager, and then eight (8) years as an auditor (five (5) as a partner) with a public accounting firm. She became a Certified Public Accountant in Taiwan in 1992. Ms. Day then moved to Alberta, receiving her Chartered Accountant designation in 2001, where she currently works performing public company accounting. Cheng Chun-Chih- Director (Chairman of Taiwan Halee International Co. Ltd.) Mr. Cheng is the Chairman of Taiwan Halee International Co. Ltd., which was acquired by us for US$5MM on November 15, 2006, and has served in this position since 1997. Prior to joining HTT Mr. Cheng was a consultant to the Economy Department of Taiwan on small and medium industry. Dr. Shiau Tzong-Huei- Director (Chief Technical Officer of Taiwan Halee and Chairman of TransAKT Taiwan Corp.) Dr. Shiau holds a Ph.D in Computer Sciences from the University of Wisconsin
